DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Response to Amendment
The amendment filed on 03/06/2021 has been entered. As indicated in the amendment:  
Claims 1, 11 and 20 are amended. Claims 3 – 5 and 13-15 are cancelled. Claims 21-23 are newly added. Claims 2, 6 -10, 12 and 16 – 19 are as previously presented. Hence, claims 1-2, 6 – 12 and 16- 23 are pending. Applicant’s remarks/arguments are fully considered (see the “Response to Arguments” section) and the following rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 -23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 21 – 23, these claims recite “…an entirety of the vacuum tube is coated with an insulation lining”. However, the reply filled on 03/08/ 2021 failed to show where support for these limitation can be found and the disclosure, the specification (page 2, line 11 and page 5, line19) in particular, only recites “…the vacuum tube can be coated with an insulation lining…”. Hence, support for the entirety of the vacuum tube to be coated with an insulation lining is lacking in the disclosure. Therefore, Claims 21- 23 contain new matter or subject matter that is not supported by the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 -23, these claims recite the phrase "…an insulation lining…” and it is unclear whether the insulation lining recited in claims 21, 22 and 23 is the same insulation lining introduced in claims 1, 11 and 20 where these claims depend from respectively or a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-12 and 16 -20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dichek et al (US 2017/0190431 A1), here in after called Dichek, in view of Petrenko et al (US 2004/ 0149734 A1), here in after called Petrenko.
Regarding claim 1, Dichek discloses an air data sensor (a pitot tube 210 used to measure speed of an aircraft, FIG.2, 0001), comprising: a sensor body(a wall 238 that defines a boundary 239 of the pitot tube 210, FIG.2, 0030); and a heater disposed at least partially on or at least partially within the sensor body and configured to selectively heat the sensor body (an inductive heater coil 260 disposed on the pitot body for de -icing portions (232,234,236) of the pitot body, (FIG.2, (0031,0032)).
Dichek does not disclose the heater is a plasma heater that includes a vacuum tube configured to retain an inert gas, wherein the vacuum tube is metallic, wherein the vacuum tube is coated with an insulation lining configured to prevent escape of electrical charges in the plasma through the tube.  
However, Petrenko that extensively teaches a method and system for removing ice from aircraft parts (0007, 0014), also teaches a plasma heater (a structure to prevent and remove ice and snow by utilizing electric discharge of plasma (plasma heater), (0208, 0210-0212)), wherein the plasma heater includes a vacuum tube configured to retain an inert gas (a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)), wherein the vacuum tube is metallic (the tube 3400 has a gas filled layer 3410 enclosed by metallic conductive outer shell 3412 and electrical conductor 3414, Petrenko, (0223 and FIG.37), wherein the vacuum tube is coated with an insulation lining configured to prevent escape of electrical charges in the plasma through the tube (electrical conductor3302 is covered by a flexible band 3310 that has an outer wall 3312 and an inner wall 3314 that are joined and sealed together along their edges (hence, prevent leakage or escape of charges), but which are electrically insulated from each other, Petrenko, (0222 and FIG. 36)).
 The advantage of such plasma heater structures for de - icing as opposed other types of heaters (inductive and resistive heating) is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the inductive heater coils disposed on a pitot body of an aircraft disclosed by Dichek with a plasma heater in order to focus the heating power to the ice interface 
Regarding claim 2, Dichek in view of Petrenko teaches the sensor of claim 1, wherein the sensor body is a pitot tube (Dichek, (210, FIG.2)).  
Regarding claim 6, Dichek discloses the sensor of claim 1, wherein the heater coil 260 is embedded in (integrally formed by) a wall defining the static cavity and/or the pitot cavity (sensor body), (0031). 
However, Dichek does not teach the embedded in (the integrally formed by) heater coil is a vacuum tube.
However, Petrenko teaches plasma heating structure that is a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)).
The advantage of such plasma heater structures for de - icing as opposed the heater coil 260 is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
It would have been obvious for one of ordinary skill in the art at the time of filling to modify the heater coil 260 imbedded in the walls of the pitot body (sensor body) to be vacuum tube integrally formed by the sensor body (pitot body) on order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko.
Regarding claim 7, Dichek discloses the sensor of claim 1, wherein the heater coil 260 is centrally disposed in the cavity of (a separate piece inserted into) the pitot body, (0031). 
However, Dichek does not teach the heater coil centrally disposed in the cavity of (a separate piece inserted into) the pitot body is a vacuum tube.

The advantage of such plasma heater structures for de - icing as opposed the heater coil 260 is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
It would have been obvious for one of ordinary skill in the art at the time of filling to modify the heater coil 260 centrally disposed in the cavity of the pitot body (sensor body) to be vacuum tube separately inserted into the sensor body (pitot body) on order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko.
Regarding claim 8, Dichek discloses the sensor of claim 1 (Pitot tube), wherein the heater coil 260 at least partially forms a coil within or embedded around the sensor body (portions of which are helically wrapped about (forms a coil, FIG.2) the pitot cavity 220 or otherwise disposed about the pitot cavity 220 in a generally cylindrical fashion, (0031)). 
	Dichek does not disclose the helically wrapped around heater coil 260 is a vacuum tube.
 However, Petrenko teaches plasma heating structure that is a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)).
The advantage of such plasma heater structures for de - icing as opposed the heater coil 260 is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
It would have been obvious for one of ordinary skill in the art at the time of filling to modify the heater coil 260 to be vacuum tube helically wrapped about the pitot cavity in order to 
Regarding claim 9, Dichek in view of Petrenko teaches the sensor of claim 1, wherein the vacuum tube (the gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)) includes a first end electrode and a second end electrode configured to be connected to an electrical source to provide an electrical potential (the heating coil is operably coupled to the power supply 270 (that has terminals, otherwise known as, first electrode and second electrode) that provides electrical energy to the heating coil 260, Dichek (0031)).
Dichek in view of Petrenko do not teach that the terminals to be electrically connected to power supply 270 and provide electrical energy to the heating coil 260 are configured to provide electrical potential to the inert gas within the vacuum tube.  
However it would have been obvious for one of ordinary person skill in the art to modify the terminals, otherwise known as, first electrode and second electrode, that provide electrical energy to the heating coil 260 to be configured to provide electrical potential to the inert gas within the vacuum tube as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, see MPEP 2114. II. 
Regarding claim 10, Dichek in view of Petrenko teaches the sensor of claim 9, wherein the plasma heater further includes a controller (controller 132, Dichek(0026, 0027 and FIG. 1) configured to control the electrical source to provide an initial electrical potential from the electrical source between the first end electrode and second end electrode to establish a charge flow through the inert gas (configured to control the amount of voltage or electric potential delivered to the coil 120, Dichek (0026)) and wherein the controller is configured to control the electrical source to provide a second electrical potential lower than the first electrical potential (the controller 132  utilized to control energy supplied to the coil 120 from the power supply 130 uses the feedback link 133 associated with a thermocouple, and, based on a temperature sensed and/or determined using the thermocouple, the controller 132  adjust voltage (electric potential) , current (charge flow), or power output sent to the coil 12, Dichek (0026)).  
Regarding claim 11, Dichek discloses an aircraft component(a pitot tube 210 used to measure speed of an aircraft, FIG.2, 0001), comprising: an aircraft component body(a wall 238 that defines a boundary 239 of the pitot tube 210, FIG.2, 0030); and a heater disposed at least partially on or at least partially within the component and configured to selectively heat the component(an inductive heater coil 260 disposed on the pitot body for de -icing portions (232,234,236) of the pitot body, (FIG.2, (0031,0032)).
Dichek does not disclose the heater is a plasma heater that includes a vacuum tube configured to retain an inert gas, wherein the vacuum tube is metallic, wherein the vacuum tube is coated with an insulation lining configured to prevent escape of electrical charges in the plasma through the tube.  
However, Petrenko that extensively teaches a method and system for removing ice from aircraft parts (0007, 0014), also teaches a plasma heater (a structure to prevent and remove ice and snow by utilizing electric discharge of plasma (plasma heater), (0208, 0210-0212)), wherein the plasma heater includes a vacuum tube configured to retain an inert gas (a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)), wherein the vacuum tube is metallic (the tube 3400 has a gas filled layer 3410 enclosed by metallic conductive outer shell 3412 and electrical conductor 3414, Petrenko, (0223 and FIG.37), wherein the vacuum tube is coated with an insulation lining configured to prevent escape of electrical charges in the plasma through the tube (electrical conductor3302 is covered by a flexible band 3310 that has an outer wall 3312 and an inner wall 3314 that are joined and sealed together along their edges (hence, prevent leakage or escape of charges), but which are electrically insulated from each other, Petrenko, (0222 and FIG. 36)).
 The advantage of such plasma heater structures for de - icing as opposed other types of heaters (inductive and resistive heating) is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the inductive heater coils disposed on a pitot body of an aircraft disclosed by Dichek with a plasma heater in order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko.
Regarding claim 12, Dichek in view of Petrenko teaches the component of claim 11, wherein the component is a pitot tube (Dichek, (210, FIG.2)).    
Regarding claim 16, Dichek discloses the component of claim 11, wherein the heater coil 260 is embedded in (integrally formed by) a wall defining the static cavity and/or the pitot cavity (component), (0031). 
However, Dichek does not teach the embedded in (the integrally formed by) heater coil is a vacuum tube.
However, Petrenko teaches plasma heating structure that is a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)).
The advantage of such plasma heater structures for de - icing as opposed the heater coil 260 is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).

Regarding claim 17, Dichek discloses the component of claim 11, wherein the heater coil 260 is centrally disposed in the cavity of (a separate piece inserted into) the pitot body, (0031). 
However, Dichek does not teach the heater coil centrally disposed in the cavity of (a separate piece inserted into) the pitot body is a vacuum tube.
However, Petrenko teaches plasma heating structure that is a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)).
The advantage of such plasma heater structures for de - icing as opposed the heater coil 260 is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
It would have been obvious for one of ordinary skill in the art at the time of filling to modify the heater coil 260 centrally disposed in the cavity of the pitot body (component) to be vacuum tube separately inserted into the component (pitot body) on order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko.
Regarding claim 18, Dichek discloses the component of claim 11 (Pitot tube), wherein the heater coil 260 at least partially forms a coil within or embedded around the component (portions of which are helically wrapped about (forms a coil, FIG.2) the pitot cavity 220 or otherwise disposed about the pitot cavity 220 in a generally cylindrical fashion, (0031)). 
	Dichek does not disclose the helically wrapped around heater coil 260 is a vacuum tube.

The advantage of such plasma heater structures for de - icing as opposed the heater coil 260 is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
It would have been obvious for one of ordinary skill in the art at the time of filling to modify the heater coil 260 to be vacuum tube helically wrapped about the pitot cavity in order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko.
Regarding claim 19, Dichek in view of Petrenko teaches the component of claim 11, wherein the vacuum tube (the gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, Petrenko (0022)) includes a first end and a second end configured to be connected to an electrical source to provide an electrical potential (the two ends of the electrical conductor 3414 are connected to electrical source, Petrenko (0223, FIG.37)) 
Regarding claim 20, Dichek in view of Petrenko teaches a method, comprising: heating an aircraft component with a heater to prevent icing of the aircraft component (a heating of a pitot tube with heater coil 260 disposed on the pitot body for de -icing portions (232,234,236) of the pitot body, (FIG.2, (0031,0032)).
Dichek does not disclose the heater is a plasma heater that includes a vacuum tube configured to retain an inert gas, wherein the vacuum tube is metallic, wherein the vacuum tube is coated with an insulation lining configured to prevent escape of electrical charges in the plasma through the tube metallic body.  
(a structure to prevent and remove ice and snow by utilizing electric discharge of plasma (plasma heater), (0208, 0210-0212)), wherein the plasma heater includes a vacuum tube configured to retain an inert gas (a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)), wherein the vacuum tube is metallic (the tube 3400 has a gas filled layer 3410 enclosed by metallic conductive outer shell 3412 and electrical conductor 3414, Petrenko, (0223 and FIG.37), wherein the vacuum tube is coated with an insulation lining configured to prevent escape of electrical charges in the plasma through the tube (electrical conductor3302 is covered by a flexible band 3310 that has an outer wall 3312 and an inner wall 3314 that are joined and sealed together along their edges (hence, prevent leakage or escape of charges), but which are electrically insulated from each other, Petrenko, (0222 and FIG. 36)).
 The advantage of such plasma heater structures for de - icing as opposed other types of heaters (inductive and resistive heating) is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the heater coils disposed on a pitot body of an aircraft disclosed by Dichek with a plasma heater in order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko.
Claims 21 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dichek in view of Petrenko in further view of Liehr (US 6161501 A), here in after called Liehr
Regarding claim 21, Dichek in view of Petrenko teaches the sensor of claim 1. But.

However Liehr that teaches a device for generating a plasma in a vacuum chamber (1:1 – 5), also teaches vacuum chamber 9 and conductors 7,26 are led completely through the vacuum chamber 9, the insulating layers 16,25 surrounding the conductors 7,26 each throughout the vacuum chamber 9 (5: 1 – 15 and FIG. 3).
The insulation layers 16, 25 provide insulation of the electromagnetic field for the entire vacuum tube 9.
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the insulation lining of  claim 1 taught by Dichek in view of Petrenko to be extending for the entirety of the vacuum tube in order to provide a complete insulation for the vacuum tube.
Regarding claim 22, Dichek in view of Petrenko teaches the component of claim 11. But,
Dichek in view of Petrenko do not explicitly teach that an entirety of the vacuum tube is coated with an insulation lining.  
However Liehr that teaches a device for generating a plasma in a vacuum chamber (1:1 – 5), also teaches vacuum chamber 9 and conductors 7,26 are led completely through the vacuum chamber 9, the insulating layers 16,25 surrounding the conductors 7,26 each throughout the vacuum chamber 9 (5: 1 – 15 and FIG. 3).
The insulation layers 16, 25 provide insulation of the electromagnetic field for the entire vacuum tube 9.
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the insulation lining of  claim 11 taught by Dichek in view of Petrenko to be extending for the entirety of the vacuum tube in order to provide a complete insulation for the vacuum tube
Regarding claim 23, Dichek in view of Petrenko teaches the method of claim 20. But,

However Liehr that teaches a device for generating a plasma in a vacuum chamber (1:1 – 5), also teaches vacuum chamber 9 and conductors 7,26 are led completely through the vacuum chamber 9, the insulating layers 16,25 surrounding the conductors 7,26 each throughout the vacuum chamber 9 (5: 1 – 15 and FIG. 3).
The insulation layers 16, 25 provide insulation of the electromagnetic field for the entire vacuum tube 9.
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the insulation lining of  claim 20 taught by Dichek in view of Petrenko to be extending for the entirety of the vacuum tube in order to provide a complete insulation for the vacuum tube.
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive because:
Applicant argues regarding claim 1, 11 and 20 by saying “In context, Petrenko discloses that the gas filled layer may be enclosed by a conductive or non-conductive outer shell, and in some instances, that gas filled layer itself may be wrapped around a conductor. If the outer wall is conductive, Petrenko states that only portions of the conductive layer are insulated, and they are insulated from the rest of the conductive outer wall. (Petrenko, [0223]). In that case, it cannot be said that the gas filled layer is metallic and coated with an insulating layer to prevent charges from escaping, because at least some portions remain uninsulated. If a charge is passed through the gas filled layer in such a configuration, the insulation would do little to nothing to stop the charges from escaping through the tube.”
The examiner respectfully disagrees with this argument because none of the independent claims 1, 11, 20 claim the insulation lining is coats the entirety of the tube and metallic (note, the claims do not say the entire tube has to be metal) - the Petrenko plasma tube has some metal part (the conductive parts of the structure). Therefore, teaches the limitation claimed in claim 1, 11 and 20. The examiner notes if the independent claims include the limitations: the vacuum tube is a metal tube (instead of metallic) and the insulation lining coats the entire metal vacuum tube, the claims would overcome Petrenko and the argument would be persuasive.   
The applicant also argue regarding claims 1,11 and 20 :  “Moreover, Petrenko states that it is disadvantageous to insulate the entire gas filled layer, or why it is advantageous to only coat portions of the gas filled layer, "because all of the charge accumulated on a conductive outer shell or wall discharges at the single location at which electric breakdown occurs. If the area with accumulated charges is large, then the large electric discharge damages the outer shell or wall." (Petrenko, para. [0223]). So even if the gas filled layer of Petrenko could be construed to be a vacuum tube, that is metallic, and that has an insulating coating, the skilled artisan would not be motivated to combine Petrenko with Dichek, and further would not be motivated to coat the of the vacuum tube with insulating coating because Petrenko actively disparages against doing so. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. (See, MPEP §2141.02(VI); W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, (Fed. Cir. 1983)). Though a reference's mere disclosure of more than one alternative does not constitute a teaching away from alternatives, a disclosure that does criticize, discredit, or otherwise discourage the solution claimed is considered to teach away. (See, MPEP §2141.02(VI); In re Fulton, 391 F.3d 1195, 1201, (Fed. Cir. 2004); see also MPEP §2123)”

Moreover, Applicant’s arguments with respect to dependent claim(s) 6-10 have been considered but are moot because new ground of rejection are introduced with motivations to combine the Dichek and Petrenko references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761